Cuyahoga County, No. 64598. This cause is pending before the court as a discretionary appeal. This court denied appellant’s request for an extension of time to file a memorandum in support of jurisdiction on May 16, 1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective June 15, 1994.